J-S36032-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: A.V.                       IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

APPEAL OF: J.A.R.                              No. 530 EDA 2014


             Appeal from the Order entered on January 27, 2014,
               in the Court of Common Pleas of Wayne County,
                        Civil Division, at No(s): 8-2013

BEFORE:      GANTMAN, P.J., JENKINS, and FITZGERALD*, JJ.

JUDGMENT ORDER BY FITZGERALD, J.                      FILED JULY 31, 2014



2013 decree nisi that involuntarily terminated his parental rights to A.R.



and (b) of the Adoption Act. We quash the appeal as untimely and vacate

the January 10 and January 27, 2014 orders.

      On J



                                                                  nisi

November 26, 2013, Father filed exceptions to the decree nisi. On January



to the finding that Father was a sexually violent predator and to deny the

remainder of the exceptions. On January 27, 2014, the trial court purported

to make the decree nisi final.



* Former Justice specially assigned to the Superior Court.
J-S36032-14


      On February 7, 2014, Father filed a notice of appeal, but failed to

include a concise statement of errors complained of on appeal, pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).    On February 26, 2014, the trial court

entered an order directing Father to file a concise statement within twenty-

one days.   Father complied on March 14, 2014.      See In re K.T.E.L., 983

                                                per se rule requiring quashal

or dismissal of a defecti




termination or adoption matters under the Adoption Act, 23 Pa.C.S. Section

2501 et seq.                       see also In re Adoption of W.R., 823
A.2d 1013, 1014 (Pa. Super. 2003). Father did not seek and did not receive

a grant of reconsideration of the October 28, 2013 decree; thus his appeal

filed on February 7, 2014 is untimely.      See Pa.R.A.P. 903(a) (requiring

notice of appeal to be filed within thirty days after entry of order), 1701(b)

(providing that when timely order of reconsideration is entered, time for

filing notice of appeal begins to run anew).    Thus, we lack jurisdiction to

reach the merits of his appeal. See W.R., 823 A.2d at 1014.

      Appeal quashed. January 10 and January 27, 2014 orders vacated.




                                    -2-
J-S36032-14

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/31/2014




                          -3-